Citation Nr: 1820557	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-39 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to an increased rating in excess of 10 percent for sinusitis, to include entitlement to an effective date prior to February 4, 2013 for the grant of a separate rating for allergic rhinitis.

2.  Entitlement to a rating in excess of 10 percent for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968 and September 1968 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In relevant part, this rating decision denied compensable ratings for service-connected hemorrhoid and sinusitis disabilities.  Jurisdiction of this appeal was later transferred to the RO in Montgomery, Alabama.

In December 2011, the Board denied the claim for a compensable rating for service-connected hemorrhoids and granted an increase to 10 percent for the service-connected sinusitis.  In addition, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for a chronic skin disorder to allow for the issuance of a statement of the case.  This issue is no longer on appeal. 

The Veteran appealed the Board's December 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By way of a February 2013 Order, the Court granted the Joint Motion for Partial Remand (JMPR) filed by the Veteran's attorney-representative and the attorney representing the Secretary of VA (the Parties).  The effect of the Parties' JMPR is to vacate the December 2011 Board decision.

In March 2014, the Board remanded the claims currently on appeal for further evidentiary development.  In August 2015, the RO granted service connection for allergic rhinitis and assigned a disability evaluation of 10 percent.

In August 2015, the RO granted a separate rating for rhinitis, effective February 2013 and denied entitlement to a higher rating for sinusitis, to include entitlement to a separate rating for rhinitis prior to February 2013.  The Veteran appealed this decision.

In March 2016, the Board dismissed the appeal as moot.

In September 2017, the Court granted a Joint Motion for Partial Remand in which the parties agreed that the Board had erred by failing to address entitlement to an increased rating for sinusitis, to include the applicability of Diagnostic Code 6522.

The Board must consider ratings to account for all of the symptoms manifested by his sinus problems under applicable rating codes.  Sinusitis itself is rated under 38 C.F.R. § 4.97, Diagnostic Code 6510 through 6514, while allergic rhinitis is rated under Diagnostic Code 6522.

The RO found that a separate evaluation for rhinitis prior to February 4, 2013 was not warranted because there was no evidence of a claim for rhinitis any earlier than February 4, 2013.  The Board disagrees (as explained more fully below) and finds that an informal claim for rhinitis was made on June 24, 2002, the date he was diagnosed with rhinitis on VA examination.  Thus, the issue is phrased on the title page as entitlement to a higher initial separate rating for rhinitis and the dispute of an earlier effective date is part and parcel of the higher rating claim.

No duties to assist and/or extraschedular issues have been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


FINDINGS OF FACT

1.  As of April 2, 2003, and no earlier, it was ascertainable that the Veteran experiences, at a maximum, up to 6 episodes of non-incapacitating sinusitis yearly, requiring antibiotic treatment.

2.  The Veteran has greater than 50 percent obstruction of his nasal passages with a history of polyps.

3.  The Veteran has permanent hypertrophy of the nasal turbinate.


CONCLUSIONS OF LAW

1.  As of April 2, 2003, and no earlier, the Veteran's service-connected sinusitis met the criteria for an increased rating of 10 percent.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.97, DC 6513 (2017).

2.  The criteria for entitlement to an initial separate 50 percent rating for rhinitis are met, effective June 24, 2002.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4.10, 4.97, DC 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings-In General

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will also consider entitlement to staged ratings to compensate for times since the claim was filed when the disability may have been more severe than at other times during the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such case, VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  In the instant case, the Veteran filed his claim for increase for sinusitis on April 2, 2004.  Therefore, the period under consideration for sinusitis begins on April 2, 2003 (one year before the date of the increased rating claim) and the period under consideration for rhinitis begins on June 24, 2002 (date of informal claim).

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

II.  Factual Background

The medical evidence reflects a diagnosis of allergic rhinitis since June 2002.  (See June 2002 VA examination).  He was afforded another VA examination in June 2004.  He reported headaches, sinus pain, sinus infections, purulent nasal drainage (with infection) and some upper tooth pain.  He reported infections about every couple of months, with his last infection in March 2004 where he was treated with intravenous antibiotics.  He also used Allegra daily.  There were no reported surgeries.  The examiner reported sinus infections about every two to three months (at a minimum frequency of 4 times per year).  He was diagnosed with chronic left-sided nasal obstruction with intermittent episodes of maxillary sinusitis and associated headaches secondary to left nasal septal deviation.

A December 2005 VA treatment record noted a history of chronic sinusitis and rhinitis.  An October 2006 VA treatment record reflects treatment for rhinitis.

A June 2005 head CT (computed tomography) revealed a retention cyst and/or polyp in the left maxillary sinus.

A May 2006 VA examination noted a cyst or polyp in the nose.  He reported his left maxillary sinus was affected and he had episodes of sinusitis during the past 12 months.  He had difficulty breathing through his nose and headaches.  The sinus was normal upon physical examination.

A February 2007 VA treatment record reflects treatment for rhinitis.

A February 2009 VA treatment record reflects no active sinus disease but showed a prominent concha bullosa on the right side and some bony septal deviation on the left and turbinate hypertrophy.  He was diagnosed allergic rhinitis with recent episode of acute sinusitis.

A March 2009 VA treatment record reflects episodic nasal drainage with productive cough, eye irritation, burning watery eyes and nose bleeds that occur about every 3 months.  He takes daily medication and antibiotics when he has an infection.  The physician stated that the sinus polyp was probably irrelevant.  (See also January 2009 and February 2009 VA treatment records).

A June 2009 VA examination reflects chronic sinusitis with nasal polyps.  He reported blockage of his left nasal cavity as well as itchy, watery eyes, nasal congestion and some drainage.  His symptoms are somewhat worse in the wintertime.  He has tried flunisolide without much improvement.  He had no incapacitating episodes in the past year.  The examiner noted that a February 2009 CT revealed two small mucus retention cysts in the left maxillary sinus and the paranasal sinuses that were completely unremarkable.  He has had no surgery for his sinuses.  There was no evidence of septal deviation.

A March 2010 VA treatment record reflects treatment for sinus congestion.  The physician noted, in part, nasal polyposis.  A fiberoptic scope showed posterior septal deviation to the left, a large middle turbinate, enlarged inferior turbinate, and some narrowing in the ostiomeatal complex but no obvious purulent drainage.  Nasopharynx showed no masses.  The Muller's maneuver showed 50 percent or greater airway collapse at the level of the soft palate.  The scope was then introduced into the right naris which showed again enlarged turbinate hypertrophy, ostiomeatal complex patent with no obvious polyps.

An April 2010 VA treatment record reports that he continued to have difficulty sleeping secondary to nasal obstruction.  CT of the sinus showed no change from prior study.  Small mucus retention cysts were seen in the left maxillary sinus.  He was diagnosed with mild sinus disease and left nasal obstruction.  He also had a history of nasal polyposis.  He complained of increasing symptoms of nasal obstruction with left-sided nasal obstruction worse than the right and postnasal drainage.  He was placed on antibiotic 6 weeks prior.  (See also December 2010 VA treatment record).

A November 2010 VA treatment record, in part, showed some polypoid changes in the mucosa but no frank polyps.  His most recent sinus CT showed no evidence of acute sinusitis, but showed concha bullosa with no mass effect.

A December 2010 VA treatment record reflects treatment for nasal airway obstruction, likely due to inferior turbinate hypertrophy.

A June 2011 treatment record showed no polyps and that septum was normal.

He was afforded a VA examination in June 2011.  The Veteran reported an onset of sinusitis during service.  It was noted that no surgery had been performed.  The examiner also stated he has been diagnosed with chronic nasal airway obstruction likely due to inferior turbinate hypertrophy.  He used nasal spray, nasal rinses, and generic Zyrtec.  He reported an infection about a month prior to the examination with treatment with antibiotics about three times a year.  There were no noted incapacitating episodes but four non-incapacitating episodes of sinusitis in the prior 12 months.  The examiner referenced the February 2009 CT scan.  He diagnosed him with mild sinus disease.  

A January 2014 private medical opinion from Dr. R. G. diagnosed rhinitis and noted after a review of his records, that his rhinitis and sinusitis likely began during his military service and his sinusitis aggravated his rhinitis.  The private physician stated he reviewed records back to 1969 with scattered physician encounters through the 1970's and 1980's, as well as a VA examination in June 1990 and another in June 2002.  There were also a few physician encounters in the 1990's and better documented ear nose and throat physician encounters in 2004, 2009, 2010, and 2011.  He noted that the Veteran had a history of recurrent sinusitis that appeared to have a frequency of about 3 to 6 non-incapacitating episodes per year of sinusitis with headaches, pain, and purulent discharge.  He also has chronic nasal obstruction that was worse on the left side.  A November 2014 CT had findings similar to previous CT scans in January 2005, February 2009, and April 2010 showing a small left maxillary poly with mild ethmoid edema, nasal septal deviation, and no acute sinusitis.  On physical examination he had a deviation of the septum to the left and inferior turbinate edema and hypertrophy.  He had clear secretions in the middle meatal areas and no intranasal polyps.  His nasal obstruction was worse on the left because of the deviated septum but inferior turbinate edema and hypertrophy were contributing factors to obstruction bilaterally.  The right nose was obstructed a little over fifty percent and the left nose was slightly worse because of the deviated septum and had some impact on his ability to work.

A January 2014 VA treatment record reflects no septal deviation but nasal examination was abnormal with congested nasal mucosa both nasal passages noted erythematous mucosa both nasal.

An August 2015 VA examination reflects complaints of headaches, pain of affected sinus, tenderness of affected sinus, and purulent discharge with 5 non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the past 12 months.  He has not had incapacitating episodes of sinusitis requiring prolonged (4 to 6 weeks) of antibiotics treatment in the past 12 months.  He had not had sinus surgery.  There was greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis.  No permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  There was no loss of part of the nose or scars of the nose exposing both nasal passages or loss of part of the nose.  He was diagnosed with chronic sinusitis and allergic rhinitis.  His sinus disability did not impact his ability to work.  The examiner did not review the claims file and performed no imaging.

The SSA determined that the Veteran was disabled on March 31, 2003 with primary diagnoses of posttraumatic stress disorder, diabetes, hypertension, right shoulder, lumbar disc bulge and degenerative joint disease left knee.  The medical treatment records of file were essentially duplicates of the VA treatment records for that time period and are not pertinent to the present appeal.
II.  Sinusitis

The Veteran asserts his sinusitis disability is more severe than the assigned 10 percent rating.

By way of history, he was originally service connected for sinusitis in a September 1990 rating decision, at which time a noncompensable rating was assigned, effective from December 1989.  He filed a claim for an increased rating on April 2, 2004.  A January 2012 rating decision assigned a 10 percent sinusitis for headaches, pain, and purulent discharge effective April 2, 2004 under Diagnostic Code 6513.

Under the General Rating Formula for Sinusitis (diagnostic codes 6510 through 6514); a noncompensable rating is warranted for detection by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A maximum 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, General Rating Formula for Sinusitis.  In a Note, the General Rating Formula defines an incapacitating episode of sinusitis as one that requires bed rest and treatment by a physician.  Id.  

Throughout the entire appeal period, the medical evidence of record overall reflects chronic sinus infections with intermittent purulent discharge and headaches every couple of months, for which he was treated with medications and/or antibiotics.  Specifically, a June 2004 VA examination noted 4 sinus infections per year.  A March 2009 treatment record noted sinus infections 4 times per year, a June 2011 VA examination reflects 4 non-incapacitating episodes and treatment with antibiotic 3 times per year.  A January 2014 private opinion reflects 3 to 6 non-incapacitating episodes per year.  An August 2015 VA examination reflects 5 non-incapacitating episodes per year.  His symptoms typically consisted of chronic congestion, itchy, watery eyes, and purulent discharge.  The record does not show any incapacitating episodes as defined by regulation.

After a review of the evidence, both lay and medical, the Board finds that for the entire rating period, service-connected sinusitis has resulted in approximately a 10 percent rating for 3 to 6 non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

The Board notes that the Veteran has reported three to four non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge.  See June 2004, May 2006, and June 2011 VA examinations.  The Board notes that headaches, pain, and purulent discharge are symptoms that the Veteran is competent to describe.  See Layno v. Brown, 6 Vet. App. 465 (1994). 

A rating higher than 10 percent is not warranted, as there is no evidence that the Veteran has suffered with three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The Veteran himself has indicated that he suffers from approximately 4 non-incapacitating episodes per year and his private physician stated he suffered from 3 to 6 such episodes.  (See June 2011 VA examination and January 2014 private opinion).

While the Board acknowledges that the Veteran has sinus infections and symptoms of pain and headaches associated with his sinus condition, the medical record does not suggest that he experiences more than 6 non-incapacitating episodes a year, which is required for a 30 percent rating.  As mentioned, the General Rating Formula defines incapacitating episodes as requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, Note.  Nor has the Veteran alleged more than 6 non-incapacitating episodes a year.  Further, the record does not reflect that his sinusitis condition requires bed rest as prescribed by a physician.

As such, the Veteran's reports, while credible, are outweighed by the overall record, and the Board finds that the record does not support 3 or more incapacitating episodes or more than 6 non-incapacitating episodes.  As such, a 30 percent rating is not warranted.

A 50 percent rating requires radical surgery or specific symptoms following repeated surgeries and he has not had any surgery for his sinuses.  Therefore, a 50 percent rating is not warranted.

A separate rating for a deviated septum would constitute impermissible pyramiding of benefits because obstruction of airflow is a symptom that is the basis for his service-connected rhinitis. 38 C.F.R. § 4.14.

While a higher rating is not warranted under the General Rating Formula for Sinusitis, the Board has considered whether a higher rating is warranted under other potentially applicable diagnostic codes regarding disorders of the nose and throat.  However, the Veteran does not have scars or loss of part of the nose.  Nor has the Veteran alleged any such conditions.  Further, a separate maximum rating has been awarded for rhinitis, as discussed below.  As such, a higher rating cannot be granted under the diagnostic codes for those conditions or for scars.  38 C.F.R. § 4.97, Diagnostic Codes 6502 and 6504; 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

In sum, an increased rating in excess of 10 percent for sinusitis is denied.  However, in weighing the evidence and trying to figure out when the increase in disability for sinusitis occurred, it appears that the 10 percent disability was first ascertainable on April 2, 2003, a year prior to his claim for an increased rating.

II.  Higher Initial Rating for Rhinitis

The Veteran asserts that a higher rating and an earlier effective date are warranted for his assigned separate rating of allergic rhinitis.

In an August 2015 rating decision, the RO awarded a separate 10 percent rating for rhinitis because of greater than 50 percent obstruction of both nasal passages with no polyps, effective February 4, 2013.

The assignment of this separate rating under Diagnostic Code 6522 for allergic rhinitis does not violate the rule against pyramiding, as the symptomatology upon which this rating is based, namely obstruction of the nasal passages, does not necessarily overlap with the manifestations that form the basis for the evaluation of his chronic sinusitis under the General Rating Formula for Sinusitis, including headaches, sinus pain, and purulent discharge.  (See January 2012 and August 2015 Rating Decisions); see 38 C.F.R. § 4.97, Diagnostic Codes 6510-6514, 6522; see also 38 C.F.R. § 4.14; Esteban, 6 Vet. App. at 261-62.

Specially, the Veteran disputed the assigned rating of 10 percent and the effective date of February 4, 2013.  In a November 2016 Statement of the Case (SOC), the RO denied the claim for an earlier effective date because there was no evidence of a claim for rhinitis any earlier than February 4, 2013.  The Board disagrees.

Diagnostic Code 6522 provides a 10 percent rating for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent rating is warranted for allergic or vasomotor rhinitis with polyps.

Diagnostic 6523, which pertain to bacterial rhinitis, reflects a 10 percent rating for Rhinoscleroma and a 50 percent rating with permanent hypertrophy of turbinates and with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on side.

The majority of the medical evidence of record reflects, in part, that he has "permanent" hypertrophy of turbinates.  A February 2009 CT scan reflects bony septal deviation on the left and turbinate hypertrophy.  A June 2011 VA examiner also stated he has been diagnosed with chronic nasal airway obstruction likely due to inferior turbinate hypertrophy.  Further, a private otolaryngologist diagnosed him, in part, with allergic and bacterial rhinitis with inferior turbinate edema and hypertrophy as contributing factors to nasal obstruction bilaterally.  He further stated that the scans of the sinuses were similar to previous scans in January 2005, February 2009, and April 2010 showing left maxillary polyp with mild ethmoid edema, nasal septal deviation, and no sinusitis.  He had greater than 50 percent obstruction on both sides of the nose.  The regulations do not define "permanent" hypertrophy of turbinates, but the record is clear that he has had hypertrophy of the turbinates for well over a decade and a diagnosis of bacterial rhinitis.  Therefore, the Board will grant the Veteran the benefit of the doubt.

Although the August 2015 VA examiner found no permanent hypertrophy of the nasal turbinate and no nasal polyps, the examiner did not review the claims file, provide a rationale, and performed no imaging.  Therefore, the Board will attribute more probative weight to the previous CT scans, VA physicians, and private examiner's opinion.

Here, the Board finds that a 50 percent rating is warranted.  This is the maximum rating authorized for bacterial rhinitis and no medical professional has entered a diagnosis of granulomatous rhinitis.

Therefore, a higher rating is not warranted for other forms of rhinitis and septum nasal deviation.  As such, the diagnostic codes for other forms of rhinitis and granulomatous, are not applicable.  38 C.F.R. § 4.97, Diagnostic Codes 6502, 6522, and 6524.

With regard to effective date, the medical evidence of record reflects that he was diagnosed, at the very least, with rhinitis on June 24, 2002, which is considered the date of his informal claim for rhinitis, which is consistent with his treatment for it multiple times during the appeal period.  (See October 2006, February 2007, February 2009, June 2011, January 2014, and August 2015).  Further, a June 2011 VA examination diagnosed him with "perennial" allergic rhinitis (continually recurring).  Given the nature of his recurring rhinitis and the fact that his private examiner diagnosed him with bacterial rhinitis, the Board finds that a diagnosis of rhinitis was more likely than not demonstrated by involvement of greater than 50 percent obstruction of the nasal passage and permanent hypertrophy of the nasal turbinate, which is distinguishable from the symptomatology used to rate sinusitis in and of itself.  Therefore, a 50 percent rating is separately granted for rhinitis, effective June 24, 2002 onwards (date of informal claim).  See 38 U.S.C.§ 5110  (b)(3); 38 C.F.R. §§ 3.1 (p), 3.155(a), 3.400.

In sum, the Board grants a 50 percent rating for rhinitis effective June 24, 2002.

The Board has applied VA's benefit-of-the-doubt doctrine to the extent warranted in reaching this determination.


ORDER

An effective date of April 2, 2003, and no earlier, for a 10 percent rating for sinusitis is granted, subject to the laws and regulations governing the payment of monetary benefits.

A separate 50 percent initial rating for rhinitis, effective June 24, 2002, is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


